UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MURRAY WITCHER,                        
               Plaintiff-Appellant,
                 v.
JOSEPH W. WESTPHAL, Secretary,                   No. 01-2111
United States Department of the
Army,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-00-2676-AMD)

                       Submitted: June 27, 2002

                      Decided: September 12, 2002

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Solaman G. Lippman, Richard H. Semsker, Shannon M. Salb, Wash-
ington, D.C., for Appellant. Thomas M. DiBiagio, United States
Attorney, Jamie M. Bennett, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
2                        WITCHER v. WESTPHAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Murray Witcher appeals the district court’s orders dismissing his
employment discrimination action for failure to comply with Fed. R.
Civ. P. 8(a)(2), and denying his motions filed under Fed. R. Civ. P.
59(e), and for reconsideration. Witcher asserts the district court erred
in dismissing his complaint for failure to comply with Fed. R. Civ. P.
8. Although Witcher’s amended complaint did not comply with the
district court’s instruction to allege his claims in one-sentence para-
graphs, nor was the complaint a model of clarity, it was adequate to
inform the Defendant of the nature of Witcher’s claims and the fac-
tual basis for those claims. Such is all that is required under Fed. R.
Civ. P. 8. Swierkiewicz v. Sorema N.A., ___ U.S. ___, 122 S. Ct. 922,
998 (2002). Accordingly, we vacate the district court’s dismissal
order and remand for further proceedings.* We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                        VACATED AND REMANDED

    *We express no opinion about the merits of Witcher’s claims.